Citation Nr: 1702906	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-16 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as the result of exposure to hazardous chemicals, including the herbicide Agent Orange.

2.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran had honorable service with the U.S. Army from September 1970 to April 1972 and with the U.S. Navy from June 1974 to April 1977.  A period of service from April 1977 to March 1979 has been determined to have been under other than honorable conditions and a bar to VA benefits related to that service interval.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus type II, and an evaluation greater than 10 percent for his service-connected hypertension.  For reasons explained below, the Board finds it must remand both claims for further development.

Service Connection for Diabetes Mellitus

The Veteran has argued that his diabetes mellitus type II is the result of exposure to the herbicide Agent Orange.  In the June 2012 substantive appeal (see VA-9 1x: SC DM (AOE), received 6/22/2012) and August 2016 response to the supplemental statement of the case (see Vet cont's to claim SC DM 2ry to AOE, received 8/22/2016), the Veteran's attorney argued that service-connection should be based on exposure to herbicides.  

The Board observes that the record presents several opportunities in which the Veteran may have been exposed to herbicides and other hazardous chemicals.  

First, the Veteran asserts that he and his fellow-service-members traveled to Thailand for rest and recreation during his active service (see NOD 1x: SC DM: vet avers in Thailand w/ MCB10, received 9/2/2010).  

Second, it is probable that the Veteran's military occupation would have placed him in close contact with vegetation and, hence, the areas sprayed with herbicides in Diego Garcia and Guam, where he was stationed.  In a November 2015 statement, the Veteran described his service as a construction electrician (or CE, a U.S. Navy construction rate) for the U.S. Navy Seabees to involve installing street lights and transformers on power and telephone poles (see Vet's statemt LB & GU: notes that he served as CE in 74-79, received 11/16/2015).  He stated he did this almost daily for about three years.  Service personnel and treatment records reflect that the Veteran was assigned as a construction electrician to Mobile Construction Battalion 10 (also identified as Naval Mobile Construction Battalion 10 and hereinafter referred to as MBC 10) from approximately August 1974 to July 1976.  (See SPRs See notes (perf record & eval from A school), received 5/2/78).  Entries in his service medical and personnel records reveal that he was stationed at Diego Garcia from approximately September 1974 to November 1975.  In November 1975, he was medically evacuated to Guam, and was thereafter stationed there until approximately June 1976.  (See STRs 1974-78, duty in DG, Guam (NMCB 10), received 8/20/13).

This case has not yet been developed according to the procedures set forth in VA's Adjudication Procedure Manual (the "M21-1") directives governing the development of claims involving exposure to hazardous chemicals, including Agent Orange, in places other than those identified by name (such as the Republic of Vietnam, the Korean Demilitarized Zone, and Thailand).  This must be done, and the Veteran must be given all appropriate notice of the type and kind of evidence he must provide in order to prevail in his claim. 

To this point, the Board observes that an internet search for Agent Orange and its use in Guam and/or Diego Garcia reveals several sources that tend to support the claim that the Veteran could have been exposed to hazardous chemicals, including the herbicide Agent Orange, especially while on Guam.  See Dow Chemical:  Risks for Investors, purportedly prepared by Innovest Strategic Value Advisors, April 2004 (see http://www.guamagentorange.info/yahoo_site_admin/assets/docs/2004-04_Dow_Report.238144937.pdf, p. 47 (Marc Brammer, Senior Analyst, 2004)).  The report further references a U.S. Agency for Toxic Substances and Disease Registry, Centers for Disease Control, Public Health Assessment, Anderson Air Force Base Yigo, Guam.  The report shows that many hazardous chemicals were used and remain in the ground and groundwater at Andersen Air Force Base in Guam (see https://www.atsdr.cdc.gov/HAC/pha/PHA.asp?docid=1383&pg=0, (Federal Facilities Assessment Branch, 2002)).  

Increased Evaluation for Hypertension

The Veteran has argued that the treatment required to control his hypertension disorder has included, during the pendency of this appeal, several prescribed medications, changes in medications, and numerous visits to the emergency room and hospital care.  In addition, in his September 2015 substantive appeal, the Veteran reported that he had been hospitalized at Rapides General Hospital, but that these records had not been obtained (see VA-9: 1x I/R HTN, received 9/21/2015).

VA treatment records and the June 2015 DBQ VA examination for hypertension note such hospitalizations.  Specifically, VA treatment records received in March 2016 reflect that the Veteran reported to the emergency room and/or was hospitalized on several occasions.  (See VA tx rec (Alex) 6/07-3/16 ...  See Notes for hxs, received 3/29/16.)  VA treatment records, overall, show that health care providers have had to change the Veteran's medications on several occasions, including for drug interactions.  The June 2015 DBQ VA examination reflects the Veteran's report that he was hospitalized in May 2015.  The report further notes that the Veteran requires three different prescribed medications to control his hypertension.  (See June 2015 VA DBQ Examination for Hypertension).

Accordingly, the Board finds that the RO must ensure that all efforts are made to obtain the complete records of which the Veteran and his representative have given notice, to include those treatment records, including emergency and hospitalization care, have been obtained.

In addition, after such development, the AOJ must also afford the Veteran VA examinations to determine the etiology of his currently diagnosed diabetes mellitus and to determine the extent of his service-connected hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81; see also 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide any and all appropriate Veterans Claims Assistance Act notice to the Veteran concerning claims involving exposure to hazardous chemicals, including the herbicide Agent Orange.

2.  Take all necessary actions to obtain the Veteran's complete service personnel record-especially for that period of active service from June 1974 to April 1977, to include copies of orders, administrative remarks, and transfers.  These actions include obtaining a copy of the Veteran's entire service personnel record, to include copies of his orders from 1974 to 1977; copies of leave requests and travel transfers.  Inform the Veteran and his representative of any negative responses and provide them with the opportunity to provide these documents.

3.  Comply with the evidentiary development procedures required by M21-1, Part IV, Subpart ii, Chapter 1, Section H - Developing Claims for Service Connection Based on Herbicide Exposure.  Enlisting the aid of the Veteran and his representative, compile a detailed statement of the Veteran's claimed exposure to hazardous chemicals, including Agent Orange, including in Diego Garcia and Guam as well as in Thailand.  Provide this list to the Compensation Service and request a review of the Department of Defense inventory of herbicide operations to determine whether hazardous chemicals including herbicides were used, tested, or stored in these locations.  If the exposure is not verified, a request must then be sent to the Joint Services Records Research Center (JSRRC) for verification of the Veteran's possible exposure to hazardous chemicals including herbicides.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record. 

Specifically, the Veteran's contended exposure to herbicides should include exposure to hazardous chemicals, including Agent Orange, (i.e. TCE, fuels, and pesticides) and contaminated water while in Diego Garcia and Guam from 1974 to 1976. 

4.  Request that the Veteran identify any other private providers not already of record that have treated him for his diabetes mellitus and hypertension-including Rapide General Hospital; after obtaining any necessary authorization, associate any records not already obtained with the claims file.  Also obtain any pertinent VA treatment records.

5.  After the above development has been completed, the RO should arrange for examination by a clinician with appropriate expertise to provide an opinion as to the likely etiology of the Veteran's diabetes mellitus.  The clinician must review the entire record, to include the articles cited in this remand, and any others provided by or cited to by the Veteran and his representative regarding possible exposure to environmental contaminants in Diego Garcia and Guam, as well as any lay statements the Veteran has made regarding his exposure to hazardous chemicals in Diego Garcia and Guam.  

The clinician is to provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus had its onset during or is related to any period of active service, to include any exposure to hazardous chemicals, including Agent Orange, in Diego Garcia and Guam.

A reasoned explanation for all opinions is required. If the clinician determines that he/she cannot provide any requested opinion without resorting to speculation, the clinician should explain the inability to do so, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.

6.  After the above development has been completed, the RO should arrange for examination by a clinician with appropriate expertise to provide an opinion as to the nature and extent of the Veteran's service-connected hypertension.  The clinician must review the entire record, to include the newly obtained emergency and hospital treatment records; and lay statements submitted by the Veteran's witnesses; as well as any lay statements the Veteran has made regarding the extent of his hypertension.  The examiner is advised that the Veteran has certification as a licensed practical nurse.

7.  After undertaking any other development deemed appropriate, the AOJ must readjudicate the issues remaining on appeal.  If either benefit sought remains denied, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




